        Case 2:19-cv-00494-AB-JEM Document 34-8 Filed 08/26/19 Page 1 of 1 Page ID #:408




                  1                                          PROOF OF SERVICE

                 2                                      Washoutpan.com vs. HD Supply
                                                               2: 19-cv-00494
                 3
                      STATE OF CALIFORNIA COUNTY OF LOS ANGELES
                 4
                              At the time of service, I was over 18 years of age and not a party to this action. I am
                 5    employed in the County of Los Angeles, State of California. My business address is 1900 A venue
                      of the Stars, Twenty-Fifth Floor, Los Angeles, CA 90067-4506.
                 6
                      On August 26, 2019, I served trne cur~ies of the following document(s) described as SECOND
                  7   AMENDED COMPLAINT FUR DAMAGES AND INJUNCTIVE RELIEF
                      FOR:
                  8
                          llFEDERAL PASSING OFF [15 U.S.C. § 1125(a)l;

                         !
                 9        2 FEDERAL FALSE ADVER'TISING [1:5 U.S.C. § 1125(a~;
                          3 TRADE DRESS INFRINGEMENT r1s U.S.C. §-1125(a) ;
                 10       4 CALIFORNIA UNFAIR COMPETII'ION [CAL. BUS.        PROF. CODE
                            §172001~
                 11      (S)CALIFORNIA UNFAIR COMPETITION [CAL. BUS. & PROF. CODE
                             i~~6N LAW UNFAIR COMPETITION;

                         !~
                 12
                           7 COMMON LAW TRADEMARK INFRINGEMENT;
                 13        8 COMMON LAW TRADE DRESS INFRINGEMENT.
                 14             DEMAND FOR JURY TRIAL
                      on the interested parties in this action as follows:
                 15
                      Sean Flaherty, Esq.                                    Attorneys for Defendant HD SUPPLY
                 16   Patrick J. Mulkern, Esq.                               CONSTRUCTION SUPPLY, LTD
                      GORDON & REES
                 17   101 W. Broadway, Suite 2000
                      San Diego, CA 92101
                 18   sflaherty@grsm.com
                      pmulkern@,grsm.com
                 19

                 20
                              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                 21   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                      who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                 22   who are not registered CMIECF users will be served by mail or by other means permitted by the
                      court rules.I declare under penalty of perjury under the laws of the State of California that the
                 23   foregoing is true and correct.

                 24             Executed on August 26, 2019, at Los Angeles, California.

                 25

                 26                                                                Isl Aaron Rosenberg
                                                                             Aaron Rosenberg
                 27

                 28
KING , HOLMES,
  PATERNO &
SORIANO, LLP          5295.060/1489399. l                                    1
                                                                 PROOF OF SERVICE
